Citation Nr: 0021894	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-17 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there was clear and unmistakable error in an October 
1996 final rating decision which, although granting service 
connection for a left knee disability for treatment purposes 
only under the provisions of 38 U.S.C. Chapter 17, denied 
service connection for compensation purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to August 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a claim that there was 
clear and unmistakable error (CUE) in an October 1996 final 
rating decision which granted service connection for a left 
knee disability for treatment purposes only under the 
provisions of 38 U.S.C. Chapter 17 and which denied service 
connection for compensation purposes.

A hearing was held on April 25, 2000, by means of video 
conferencing equipment with the appellant in St. Petersburg, 
Florida, before Bettina S. Callaway, a member of the Board 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 1991 & Supp. 2000) and who is rendering the 
determination in this case.


FINDINGS OF FACT

1.  In a May 1996 Administrative Decision, the RO determined 
that the veteran's discharge for the period of service from 
July 18, 1984, to August 26, 1988, was under dishonorable 
conditions and was considered a bar to the payment of VA 
benefits.

2.  In support of his claim of clear and unmistakable error 
(CUE) in an October 1996 final rating decision which denied 
service connection for a left knee disability for 
compensation purposes, the veteran has not cited any laws or 
regulations extant at the time of the October 1996 rating 
decision which the RO failed to apply or misapplied or 
provided persuasive reasons as to why, had such a provision 
or provisions been properly applied, the result in his case 
would have been manifestly different, i.e., the RO would have 
decided service connection for compensation purposes was 
warranted for a left knee disability.

3.  In support of his claim of clear and unmistakable error 
(CUE) in an October 1996 final rating decision which denied 
service connection for a left knee disability for 
compensation purposes, the veteran has submitted his own 
statements and testimony to the effect that "the initial 
injury occurred during my first enlistment which was good."


CONCLUSION OF LAW

A claim of clear and unmistakable error (CUE) in an October 
1996 final rating decision which denied service connection 
for compensation purposes for a left knee disability has not 
been articulated with sufficient specificity to reasonably 
raise a claim of CUE in the October 1996 final rating 
decision.  38 U.S.C.A. § 5109A (West 1991 & Supp. 2000); 
38 C.F.R. § 3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On a January 1978 Report of Medical Examination, there is a 
notation, apparently written by the veteran, stating "on my 
left knee is a scar."  On the Report of Medical History, the 
veteran checked "no" for have you now or have you ever had 
"trick" or locked knee.  Clinical evaluation of the lower 
extremities was normal.  In May 1979, the veteran reported 
complaints of pain in the left knee for three months and 
stated that it hurt when running.  Objectively there was 
point tenderness and loss of support.  Range of motion was 
normal.  A May 1979 x-ray report showed a clinical history of 
pain, point tenderness, loss of support, and reported 
shifting patella at times.  The radiographic report showed no 
acute fracture or dislocation.  The assessment was muscle 
strain, and the veteran was given a profile for 72 hours for 
no running during physical training.  He was to return to the 
clinic if needed.

In November 1981, the veteran was seen for complaints of left 
knee pain for two years.  He stated that he injured his leg 
about two years earlier.  Objectively, there was no swelling, 
discoloration, and no pain to palpation of the left knee.  
There was full range of motion.  Scar tissue was noted on the 
kneecap.  The notation shows by signature and stamp that it 
was written by a physician's assistant, not a doctor, and the 
assessment was "condimiliasa".  (The Board notes that 
"chondromalacia" is softening of any cartilage.  Stedman's 
Medical Dictionary 332 (26th ed. 1995)).  The treatment plan 
included aspirin and the application of moist heat to the 
area.  The veteran was to return to the clinic as needed.

In April 1985, the veteran complained of left knee pain.  
Objectively, there was pain over the fibular head.  The knee 
was stable and there was no edema.  The assessment was 
lateral collateral ligament sprain.  The veteran was not to 
run for 24 hours.  In May 1985, the veteran complained of 
left knee pain for two months and he stated that it hurt 
after physical training.  Objectively, there was a knot on 
the left side of patella.  There was no crepitus, edema, or 
ecchymosis.  An assessment was deferred and the veteran was 
referred to the physician's assistant who had seen him in 
April 1985.  The physician's assistant noted that objectively 
there was no change and the assessment was a first degree 
lateral collateral ligament sprain.  A May 1985 x-ray report 
showed no significant radiographic abnormalities.

In July 1985, the veteran was seen for complaints of knee 
pain beginning two days earlier.  He stated that his leg hurt 
after physical training, after walking up and down steps, and 
at night.  He provided a history of having had surgery on his 
left knee 10 years earlier.  Objectively, there was no edema, 
ecchymosis, or tenderness to palpation of the knee.  There 
was full range of motion with little pain.  The veteran was 
referred to the physician's assistant who gave him a profile 
for no physical training for 24 hours.

The veteran was seen in October 1985 for complaints of left 
knee pain for four days.  He denied injury or trauma.  
Objectively, there was partial weight bearing and increased 
tenderness with range of motion.  There was soft tissue 
swelling over the medial collateral ligament.  There was no 
ecchymosis.  The veteran was referred to the physician's 
assistant who noted effusion of the left knee.  The knee was 
not hot and was stable but there was decreased range of 
motion secondary to effusion.  The assessment was atraumatic 
effusion probably secondary to chronic knee after surgery.  
On an October 1985 x-ray report, the clinical history noted 
was positive effusion, atraumatic, and status post surgery 
for supra-articular puncture wound several years ago.  There 
were no significant radiographic abnormalities.

On an October 1985 periodic examination report, the doctor 
noted that the veteran was being treated for atraumatic left 
knee effusion with a history of having surgery.  The doctor 
noted a scar on the left knee and that the knee was getting 
better.  The diagnosis was left knee effusion.  

In June 1986, the veteran was seen for pain in the left knee 
for one month.  Objectively, there was no effusion, erythema, 
or heat.  There was full range of motion.  Tests for 
instability, i.e., McMurray's and Lachman's tests, were 
negative.  The assessment was patellar crepitus.  In 
September 1986, the veteran was seen for left knee pain and 
stated that he had a knot on the side for a long time.  
Objectively, there was no swelling, effusion, or deformity.  
Range of motion was good.  The joint was stable.  There was 
tenderness to pressure over the lateral tibial tuberosity.  
There was no knot palpable just the usual knee structure.  
The assessment was arthralgia of the left knee.

Later in September 1986, the veteran reported with complaints 
of swelling of the left knee.  He stated he had fallen in the 
field a week earlier where the patella apparently dislocated 
and relocated.  Now he had pain under the knee after running 
or with climbing stairs.  There was also had swelling after 
exercise.  Objectively, the left knee was positive for 
effusion and there was tenderness and crepitus with pressure 
on the patella.  There was no joint line tenderness.  There 
was full range of motion and the knee was stable.  The 
assessment was traumatic chondromalacia and mild soft tissue 
injury.

In December 1986, the veteran was seen for complaints of left 
knee pain for four days when he bent his knee or when he ran 
or walked up stairs.  All objective findings, including an x-
ray, were normal or negative except for a scar from a past 
abrasion of the knee.  The assessment was chondromalacia 
patella.

The veteran was seen three times in February 1987 for 
complaints of left knee pain.  He stated that he twisted the 
left knee while lifting a cable and he went to turn and the 
knee went out of place.  An old scar was noted which was 
attributed to "stuck pole about 12 years ago".  The 
assessments were sprain left knee, unresolved, and old left 
knee injury.  The veteran was referred to an orthopedic 
clinic.  He gave a history of having twisted the knee three 
weeks earlier and a history of surgery in 1976 prior to 
induction after he stuck a metal rod into his knee joint.

The veteran was hospitalized in March 1987 where he underwent 
an arthroscopy of the left knee which showed the presence of 
an osteochondral fracture of the medial patellar facet; 
severe chondromalacia of the patella; moderate chondromalacia 
of the lateral tibial plateau; and osteochondral fracture of 
the medial patellar facet with a tear in the medial patellar 
retinaculum.  Prior to his surgery, the veteran provided a 
history of having injured his knee when he pivoted to the 
right three weeks earlier which he stated happened 
occasionally with basketball but that this was only the 
second time it had swelled.  He also stated that in 1976, as 
a child, he ran into a metal spike on the medial superior 
aspect of his left patella and had an arthrotomy at that time 
which did not get infected.

A DD Form 214 in the claims file shows that the veteran 
served on active duty from July 1978 to August 1988 and was 
discharged under other than honorable conditions.  In August 
1995, the veteran submitted a claim to the RO for service 
connection for a left knee disability.  In addition to a copy 
of his DD Form 214, the veteran also submitted copies of 
certificates showing that he was discharged honorably from 
the service in May 1984 and December 1986.

In September 1995, the RO sent the veteran a letter informing 
him that entitlement to VA benefits was contingent upon 
discharge from military service under conditions other than 
dishonorable and that all relevant facts leading to his 
discharge under conditions other than honorable would be 
examined for the purpose of determining whether his discharge 
was issued under conditions other than dishonorable.  The 
letter informed the veteran of law pertinent to this matter 
and of his due process rights, such as the right to a 
hearing, to representation, and to submit evidence.  The RO 
also advised the veteran that if he did not respond to the 
letter within 60 days a decision would be made based on the 
evidence of record.

In a May 1996 Administrative Decision, the RO determined that 
the veteran's discharge for the period of service from July 
18, 1984, to August 26, 1988, was under dishonorable 
conditions and was considered a bar to the payment of VA 
benefits.  The RO also determined that basic eligibility 
existed based on a period of service from July 18, 1978, to 
July 17, 1984, and that the veteran was entitled to heath 
care under Chapter 17 of the United States Code for any 
disability incurred in the line of duty during the period of 
service from July 18, 1984, to August 26, 1988.  The RO also 
noted that the veteran was discharged on May 29, 1984, and on 
December 4, 1986, for immediate reenlistment and that he was 
not eligible for complete separation on those dates because 
his original service obligation of four years had been 
extended for 24 months until July 17, 1984, and his service 
obligation when he reenlisted in May 1984 was for four years.

In an October 1996 rating decision, the RO granted 
entitlement to health care under Chapter 17 for a left knee 
condition, noting that "[i]n approximately February 1987 the 
veteran dislocated his left patella" and that "[s]welling, 
pain, and effusion was noted for several months thereafter."  
The RO also noted that the veteran stated that his knee still 
bothered him and that he was seen after service in 1993 for 
pain and swelling of his left knee.  The RO found that 
"[c]hronicity of the veteran's left knee condition was 
shown", and that service connection for treatment purposes 
was established.  The veteran was informed of the decision in 
October 1996, he did not appeal it, and it became final.  
38 U.S.C.A. § 7105(c) (West 1991).

In August 1998, the RO received a statement from the veteran 
in which he alleged that there was clear and unmistakable 
error (CUE) in the prior denial of his claim for service 
connection for a left knee disability.  In this regard, he 
stated that, although he could not remember the reason for 
the denial by the RO, service medical records showed that he 
suffered a left knee condition beginning in 1981 and that 
this knee problem resulted in his having surgery in 1987.  He 
stated that he had had two reenlistments and two honorable 
discharges prior to 1988 during which periods no DD Forms 214 
were issued to any servicemember.  Thus, he contended that 
his original injury occurred during his honorable service.

The RO denied the veteran's claim for CUE in the October 1996 
rating decision in December 1998.  In the December 1998 
rating decision, the RO stated that the veteran's claim for 
service connection for a left knee disability had been denied 
in October 1996 because evidence of record showed that the 
left knee was originally injured prior to entry into active 
service and, while service medical records showed treatment 
in 1979 and 1981 for complaints of pain with no evidence of 
traumatic injury, the condition was not shown to have 
materially worsened.  The RO noted that both incidents 
resolved with no complications noted and that the complaints 
were acute and transitory and resolved with residuals.  The 
RO concluded that "[c]hronicity for this condition at this 
time was not established."  The RO stated that the service 
medical records showed that the condition was actually 
aggravated during the period of service from July 18, 1984, 
to August 26, 1988, which was dishonorable service.  
Concerning this, the RO noted that service medical records 
showed that the veteran was treated for effusion of the left 
knee in March 1987 upon injuring his knee when he pivoted to 
the right, causing his knee cap to go out laterally, three 
weeks previously.  The RO noted that this was the cause of 
the aggravation of the left knee which resulted in the 
veteran having surgery.

The veteran submitted a notice of disagreement in April 1999.  
On his notice of disagreement, he noted that the May 1996 
Administrative Decision determined that discharge from the 
period of service from July 18, 1984, to August 26, 1988, was 
under dishonorable conditions and therefore a bar to 
benefits, and he contended that service connection should 
have been granted for his left knee condition because "the 
initial injury occurred during my first enlistment which was 
good, and that any surgeries I had on the knee where (sic) 
adjunct to my original injury."  He also stated that a scar 
on the left knee noted on his June 1978 enlistment 
examination was a scar from a cut and not from trauma and 
that he did not suffer a traumatic injury to his left knee 
prior to service.  Moreover, he stated that "to state that 
my original injury to my left knee was acute and transitory 
is further conjecture on your part."  Finally, the veteran 
stated that he injured his knee on active duty "during my 
good service and by happenstance it continued to get worse 
based on my military service."

A statement of the case was issued in June 1999, and the 
veteran perfected his appeal to the Board by filing a VA Form 
9 substantive appeal in August 1999.  On the substantive 
appeal, he argued that he injured his left knee "during my 
good time."

At the April 2000 hearing before the Board, the veteran 
testified that he injured his knee prior to service in 1976.  
Specifically, he stated that he sustained a cut to the knee 
that required only stitches, not surgery.  He stated that he 
did not cut any of the ligaments or fracture any bones.  He 
stated that when he complained of knee pain in service it was 
not because of the cut to the knee prior to service but 
because of running and jumping and the climbing of poles that 
he was required to do in service because he was a telephone 
installer.  He also stated that about two or three times a 
year in service he experienced pain or discomfort in his knee 
and he sought treatment for it at one point and was put on 
profile for 72 to 76 hours and then, in 1987, while bending 
over pulling a telephone cable, his kneecap popped off, 
requiring surgery.  The veteran stressed that it was his 
contention that his knee disability did not preexist service 
but began in service due to running, jumping, and climbing 
that he had to do in service.


Analysis.

"Decisions by an RO or the BVA that have become final 
generally may not be reversed or amended except upon a 
successful collateral attack showing CUE."  Cole v. West, 13 
Vet. App. 268, 276 (1999), citing 38 U.S.C. § 5109A; 
38 C.F.R. § 3.105(a); Mason v. Brown, 8 Vet. App. 44, 51 
(1995); Crippen v. Brown, 9 Vet. App. 412, 418 (1996); Fugo 
v. Brown, 6 Vet. App. 40, 44 (1993).  Section 3.105(a) of 
title 38, Code of Federal Regulations, provides,

Where evidence establishes [CUE], the 
prior decision will be reversed or 
amended. For the purpose of authorizing 
benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of [CUE] has the same effect as 
if the corrected decision had been made 
on the date of the reversed decision.

38 C.F.R. § 3.105(a) (1999).

If [an appellant] wishes to reasonably 
raise CUE there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of error . 
. . that, if true, would be CUE on its 
face, persuasive reasons must be given as 
to why the result would have been 
manifestly different but for the alleged 
error.

Ternus v. Brown, 6 Vet. App. 370, 375 (1994) (quoting Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993), motion for review denied, 6 
Vet. App. 162 (1994) (en banc)).

Under 38 C.F.R. § 3.105(a), "Previous determinations which 
are final and binding . . . will be accepted as correct in 
the absence of [CUE]."  CUE is "undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(emphasis added); see also 38 U.S.C.A. § 5109A (West 1991 & 
Supp. 1999).

Either the correct facts, as they were 
known at the time, were not before the 
adjudicator or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied.  The claimant, 
in short, must assert more than a 
disagreement as to how the facts were 
weighed or evaluated.

Russell, 3 Vet. App. at 313.  A CUE claim entails a finding 
that the outcome would be manifestly different but for the 
error.  Fugo, 6 Vet. App. at 44.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
Russell, 3 Vet. App. at 314.  "A determination that there 
was a '[CUE]' must be based on the record and the law that 
existed at the time of the prior [agency of original 
jurisdiction] . . . decision."  Ibid.; see also Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).

In this case, the veteran's primary assertion, based on the 
statements in his notice of disagreement and his testimony 
before the Board in April 2000, appears to be that there was 
CUE in the October 1996 rating decision because the RO found 
that his left knee disability preexisted service rather than 
finding that it had its onset during his "good" period of 
service, i.e., from July 18, 1978, to July 17, 1984.  
Although the RO stated in the December 1998 rating decision 
denying the veteran's claim for CUE in the October 1996 
rating decision that the basis for the October 1996 denial of 
service connection for compensation purposes was that the 
disorder preexisted service and was not aggravated therein 
until February 1987, during the period of service for which 
there is a bar to payment of compensation benefits, the Board 
notes that it is not clear from the October 1996 rating 
decision that this was the basis for the RO's decision at 
that time.

Specifically, in the October 1996 rating decision, the RO 
referred to three ways under the law that service connection 
could be granted, i.e., (1) for a disease or injury which was 
incurred during active military service; (2) for specific 
diseases or conditions which are, by law, presumed to have 
been incurred during service if manifested to a compensable 
degree within a specified period of time, generally, one 
year; and (3) for conditions which existed prior to service 
if the condition is shown to have been aggravated by service.  
The RO also noted that the veteran dislocated his patella in 
service in February 1987, that he stated in conjunction with 
his present claim that his left knee continued to bother him, 
that he was seen after service in 1993 for pain and swelling 
of the left knee, and that chronicity of the left knee 
condition was shown.  Thus, the Board notes that the October 
1996 RO appears to have decided either (1) that a current 
left knee disability is the result of aggravation of a 
preexisting left knee disorder in service in February 1987 
when the veteran dislocated his patella; or (2) that a 
current left knee disability had its onset in service in 
February 1987 when the veteran dislocated his patella.

Regardless of the basis on which the October 1996 RO decided 
to deny the claim for service connection for compensation 
purposes, the veteran has not clearly articulated with the 
requisite specificity why a denial on either basis -- i.e., 
aggravation or onset in February 1987 during the period 
subject to the bar on compensation -- was CUE.  First, he has 
not cited any laws or regulations extant in October 1996 that 
the RO failed to apply or misapplied or provided persuasive 
reasons as to why, had such a provision or provisions been 
properly applied, the result in his case would have been 
manifestly different, i.e., the RO would have decided that 
service connection for compensation purposes was warranted 
for a left knee disability.

Second, he has not alleged that the correct facts, as they 
were known at the time, were not before the adjudicator.  
Instead, he alleged in his notice of disagreement that "the 
initial injury occurred during my first enlistment which was 
good" and testified to the same effect at the hearing before 
the Board in April 2000.  However, assuming, without 
deciding, that the October 1996 RO determined that the 
complaints of pain in the left knee noted in service prior to 
July 18, 1984, were acute and transitory in nature and that 
the current left knee disability began with the injury in 
February 1987, the veteran's statements to the effect that 
"the initial injury occurred during my first enlistment 
which was good" expresses no more than a disagreement as to 
how the facts were weighed or evaluated.  Similarly, 
assuming, without deciding, that the October 1996 RO 
determined that the complaints of pain in the left knee noted 
in service prior to July 18, 1984, were mere flare-ups of a 
preexisting left knee disability and that an actual worsening 
of the underlying knee condition was not shown until the 
injury in February 1987, the veteran's statements to the 
effect that "the initial injury occurred during my first 
enlistment which was good" expresses no more than a 
disagreement as to how the facts were weighed or evaluated.  
Maxson v. West, 12 Vet. App. 453, 459 (1999) ("Temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered 'aggravation 
in service' unless the underlying condition, not just the 
symptoms, has worsened.") (citing Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991)); Russell, 3 Vet. App. at 313 (holding 
that, to plead CUE, a claimant must assert more than a 
disagreement as to how the facts were weighed or evaluated).

For the foregoing reasons and bases, the Board concludes that 
a claim of CUE in an October 1996 final rating decision which 
denied service connection for compensation purposes has not 
been articulated with sufficient clarity and specificity as 
to what the alleged error was to reasonably raise a claim of 
CUE in the October 1996 final rating decision.  38 U.S.C.A. 
§ 5109A (West 1991 & Supp. 2000); 38 C.F.R. § 3.105(a) 
(1999); Fugo v. Brown, 6 Vet. App. 43, 45 (1993) (requiring 
some degree of specificity as to what the alleged error is to 
reasonably raise a claim of CUE).  Accordingly, the claim 
must be denied.




	(CONTINUED ON NEXT PAGE)



ORDER

A claim of clear and unmistakable error (CUE) in an October 
1996 final rating decision which denied service connection 
for compensation purposes is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 
- 14 -


- 1 -


